Affirmed and Opinion Filed July 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00094-CR

                           JOHN CHARLES WATSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court of Appeals No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. MB14-20667-M

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Evans
                               Opinion by Chief Justice Wright

       John Charles Watson waived a jury and pleaded not guilty to violation of a protective

order. See TEX. PENAL CODE ANN. § 25.07(a)(3), (g) (West Supp. 2014). After finding appellant

guilty, the trial court assessed punishment at 180 days’ confinement in the county jail, probated

for twelve months, and a $200 fine. On appeal, appellant’s attorney filed a brief in which she

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief
to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro

se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
150094F.U05

 
 
 
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


JOHN CHARLES WATSON, Appellant                     Appeal from the County Criminal Court of
                                                   Appeals No. 2 of Dallas County, Texas
No. 05-15-00094-CR       V.                        (Tr.Ct.No. MB14-20667-M).
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 30, 2015.



 
 

 




                                            ‐3‐